DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,6-8,10-11,14-15,17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Franz et al. (US 2019/0327662 A1, hereinafter Franz) in view of IO Link wireless-System Extensions (March 2018, hereinafter IO-Link)
  	Regarding claim 1, Franz discloses  A mission critical wireless link (MCWL) node for communicating with a human machine interface (HMI) terminal over a mission critical wireless link(paragraphs 0048-0049), comprising
a MCWL wireless circuit configured to communicate with a first MCWL node over the mission critical wireless link by employing a mission critical communication protocol (paragraph 0037, figure 2);
an HMI communication circuit for communicating with an HMI terminal over the mission critical wireless link by employing a short-range communication protocol (pargraph 46l;
 a multiplexer coupled to the MCWL wireless circuit and the HMI communication circuit, wherein the multiplexer is configured to select any of the MCWL wireless circuit and the HMI communication circuit based on a control signal received from the synchronizer; and

 	Regarding claim 2,  Franz discloses all subject matter of the claimed invention with the exception of  wherein the synchronizer is further configured to: determine if there is an available time interval for HMI communication with the HMI terminal;determine if the available time interval is assigned for an uplink communication or a downlink communication when there is an available time interval;set the RF transceiver to transmit HMI messages on a preconfigured frequency channel when the available time interval is assigned to the uplink communication; and set the RF transceiver to receive HMI messages one a preconfigured frequency channel when the available time interval is assigned to the downlink communication. IO-Link discloses IO-Link discloses  wherein the synchronizer is further configured  to: determine if there is an available time interval for HMI communication with the HMI terminal; determine if the available time interval is assigned for an uplink communication or a downlink communication when there is an available time interval (page 234); set the RF transceiver to transmit HMI messages on a preconfigured frequency channel when the available time interval is assigned to the uplink communication; and set the RF transceiver to receive HMI messages one a preconfigured frequency channel when the available time interval is assigned to the downlink communication(page 230). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the proposed modification of the synchronizer as disclosed by IO-Link along with the system of Franz. The synchronizer may be implemented through software to provide the system with collision avoidance (page 230, IO-Link).
 	Regarding claim 3,  Franz discloses all subject matter of the claimed invention with the exception of wherein the synchronizer is further configured to:set the control signal when there is an available time interval, wherein the control signal is set to select the HMI communication circuit by the multiplexer. IO-Link discloses wherein the synchronizer is further configured to:set the control signal when there is an available time interval, wherein the control signal is set to select the HMI communication circuit by the multiplexer (page 236). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the proposed modification of the synchronizer as disclosed by IO-Link along with the system of Franz. The synchronizer may be implemented through software to provide the system with collision avoidance (page 230, IO-Link).
claim 6,  Franz discloses  wherein the MCWL node is a slave and the first MCWL node is a master gateway (figure 3).
 	Regarding claim 7,  Franz discloses wherein the MCWL node is a master gateway and the first MCWL node is a slave (figure 3).
 	Regarding claim 8,  Franz discloses wherein the MCWL node is a master gateway and the first MCWL node includes a plurality of slaves (figure 3).
 	Regarding claim 10,  Franz discloses wherein the mission critical communication protocol is an 10-Link Wireless protocol (¶[0037]-¶[0038]).
Regarding claim 11,  Franz discloses, wherein the MCWL node is further configured  to establish a secured communication channel with the HMI terminal (¶[0024], ¶[0039])
 	Regarding claim 14,  Franz discloses a method for communicating with a human machine interface (HMI) terminal over a  mission critical wireless link (MCWL), comprising: determining if there is an available time interval for a MCLW node to communicate with the HMI terminal (¶[0042]). Franz does not disclose issuing an HMI grant signal allowing the MCLW node to communicate with the HMI terminal over the mission critical wireless link when there is an available time interval; 
issuing an uplink control signal to allow reception of HMI messages from the HMI terminal when the available time interval is assigned to the downlink communication. IO Link discloses issuing an HMI grant signal allowing the MCLW node to communicate with the HMI terminal over the mission critical wireless link when there is an available time interval; 
issuing an uplink control signal to allow transmitting HMI messages to the HMI terminal when the available time interval is assigned to the uplink communication (page 230-231)
issuing an uplink control signal to allow reception of HMI messages from the HMI terminal when the available time interval is assigned to the downlink communication (page 145, page 151). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the proposed modification of the synchronizer as disclosed by IO-Link along with the system of Franz. The synchronizer may be implemented through software to provide the system with collision avoidance (page 230, IO-Link).
Regarding claim 15,  Franz discloses 15, wherein further comprising: establishing a secured communication channel with the HMI terminal (¶[0020],¶[0042])
 	Regarding claim 17,  Franz discloses a mission critical wireless link (MCWL) system comprising: a first MCWL node configured to communicate with a human machine interface (HMI) terminal over a mission critical wireless link (figure 3, ¶[0020])
a second MCWL node configured to communicate with the first MCWL over the wireless link (figure 3, IO device); and
an HMI terminal configured to communicate  (¶[0020]). Franz does not disclose only using a short-range communication protocol. IO Link discloses only using a short-range communication protocol( page 257). Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to make the proposed modification of the short range communication protocol as disclosed by IO Link along with the system of Franz. The communication protocol may be implemented through software to provide the system with desired communications.
 	Regarding claim 18,  Franz discloses, wherein the first MCWL node further comprises: a MCWL wireless circuit configured to communicate with a first MCWL node over
the mission critical wireless link by employing a mission critical communication protocol (figure 3);
an HMI communication circuit configured to communicate with an HMI terminal over the mission critical wireless link by employing a short-range communication protocol (figure 3, ¶[00020])l;
a multiplexer coupled to the MCWL wireless circuit and the HMI communication circuit, wherein the multiplexer is configured to select any of the MCWL wireless circuit and the HMI communication circuit based on a control signal received from the synchronizer (¶[0020]); and
a radio frequency (RF) transceiver configured to wirelessly communicate with both the first MCWL node and the HMI terminal (figure 3).  
Franz does not disclose a synchronizer configured to control at least a time at which the MCWL wireless circuit and the HMI communication circuit access the wireless link. IO Link discloses a synchronizer configured to control at least a time at which the MCWL wireless circuit and the HMI communication circuit access the wireless link (page 230, wherein the specific modes are included in the master). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the proposed modification of the synchronizer as disclosed by IO-Link along with the system of Franz. The synchronizer may be implemented through software to provide the system with collision avoidance (page 230, IO-Link).
Allowable Subject Matter
Claims 4-5,9,12-13, and 16 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664.  The examiner can normally be reached on Monday-Thursday 6:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGEL T BROCKMAN/                 Examiner, Art Unit 2463